Citation Nr: 0002019	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a fracture of the right ankle, currently 
evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to April 
1992, with approximately four months prior active service 
which has not been verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating action of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, increased the rating for the 
service-connected right ankle disorder to 10 percent, 
effective from April 14, 1992.  While that decision addressed 
numerous issues, the veteran submitted a notice of 
disagreement (NOD) in March 1995, limiting his appeal to the 
evaluation of the service-connected right ankle disability.  
The RO issued a statement of the case (SOC) in May 1995 and 
the veteran's substantive appeal was received later that same 
month.  

In a January 1999 rating decision, the RO denied additional 
claims of service connection.  The veteran submitted a NOD in 
January 1999, including a VA Form 9 at that time.  The RO 
issued a SOC pertaining to those additional issues in June 
1999.  To date, the veteran has not perfected his appeal with 
regard to those issues.  As such, they are not before the 
Board at this time. 

The veteran was scheduled for and notified of a personal 
hearing before a Member of the Board sitting at the RO; 
however, he failed to appear at that hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected right ankle disability 
does not result in functional disability equating to more 
than moderate limitation of ankle motion.  

3.  The veteran is shown to have a tender scar over the right 
medial malleolus.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating 
for the service-connected residuals of a right ankle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, including 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (1999).

2.  A separate 10 percent rating for the service-connected 
residual scar due to the right ankle fracture is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.118, including Diagnostic Codes 7803, 7804, 7805 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

By a May 1994 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for the 
residuals of a right ankle fracture, effective from April 14, 
1992.  In the rating action presently on appeal, the RO 
increased the rating to 10 percent, effective April 14, 1992.  
The Board notes that in the original grant of service 
connection, the RO noted the presence of a tender scar over 
the medial aspect of the malleolus, as reported at a January 
1993 VA examination.  

The report of a September 1994 VA examination included the 
veteran's report that his right ankle hurt with cold weather 
and swelled with running.  The veteran indicated that his 
ankle did not "bother him much from day to day use."  
Physical examination of the right ankle revealed no swelling, 
warmth, tenderness or crepitus.  The veteran demonstrated 20 
degrees of eversion, 5 degrees of inversion, and 30 degrees 
of flexion and extension.  The diagnoses included decreased 
ability to invert the right ankle, considered consistent with 
old trauma.  

The report of a November 1997 VA examination included a 
recitation of the history of the veteran's in-service right 
ankle injury and treatment thereof.  The veteran reported 
that he had right ankle pain with weather changes and cold 
weather and he was no longer able to run.  Physical 
examination revealed a 1-1/2 cm. scar over the medial 
malleolus.  There was a slight palpable deformity noted over 
the malleolus.  Range of motion testing revealed 10 degrees 
of dorsal extension, 40 degrees of plantar flexion and 
complaints of discomfort at the extremes of both of these 
motions.  Inversion and eversion were accomplished in a 
normal fashion.  There was no crepitus palpable on carrying 
the ankle passively through this range of motion.  The 
veteran's gait without shoes was described as normal.  X-ray 
studies revealed minimal degenerative changes.  The diagnosis 
was that of remote fracture of the right ankle with internal 
fixation.  The pin, subsequently, was removed with a normal 
clinical exam, other than the scar, but subjective complaints 
of discomfort.

The veteran presented to a VA examination in January 1998 at 
which time the examiner recorded the veteran's report of the 
history of his in-service right ankle fracture.  Physical 
examination of the right ankle revealed a well-healed scar 
along the medial malleolus, with slight tenderness on 
palpation of that area.  Range of motion was recorded as 10 
degrees dorsiflexion, 30 degrees plantar flexion.  The 
examiner noted that, in comparison, the left ankle had 
dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  
There was no swelling noted of either ankle.  Inversion and 
eversion were full; normal gait was noted.  The examiner 
reviewed the report of the November 1997 x-ray study and 
offered a diagnosis of remote fracture of the right ankle 
status-post internal fixation, status-post pin removal with 
minimal degenerative changes.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees. 38 
C.F.R. § 4.71, Plate II. 

The veteran's right ankle disability is currently assigned a 
10 percent rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under that code, a 10 percent rating 
is warranted for moderate limitation of motion of the ankle;  
a 20 percent rating is assigned for marked limitation of 
motion.  

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle, in plantar flexion, less than 30 
percent.  A 30 percent rating would be assigned for ankylosis 
in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  Under that Code, a 
40 percent rating is for assignment for ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  

Ankylosis of the subastragalar or tarsal joint of either 
ankle warrants a 10 percent evaluation if the joint is fixed 
in a good weight-bearing position.  A 20 percent evaluation 
requires that the joint be fixed in a poor weight-bearing 
position.  Diagnostic Code 5272.  Malunion of the os calcis 
or astragalus of the ankle warrants a 10 percent evaluation 
if there is moderate deformity; a 20 percent evaluation 
requires marked deformity.  Diagnostic Code 5273.  An 
astragalectomy warrants a 20 percent evaluation.  Diagnostic 
Code 5274. 

The reports of VA examinations of record reveal some 
limitation of motion of the right ankle.  In addition, x-ray 
studies revealed minimal degenerative changes.  There is no 
evidence, however, of ankylosis, malunion or astragalectomy.  
Thus, an increased rating would be warranted only if the 
criteria of Diagnostic Code 5271 were met.  The regulations 
also provide that, with any form of arthritis, painful motion 
is an important factor of disability, and the facial 
expression, wincing, etc., on pressure or manipulation should 
be carefully noted and definitely related to affected joints.  
38 C.F.R. § 4.59.   

The Board finds, however, that assignment of a rating in 
excess of 10 percent is not warranted under this diagnostic 
code.  The VA examination reports included the veteran's 
September 1994 report that his ankle did not bother him in 
day to day use.  In addition, the November 1997 report 
included the examiner's observation that the veteran had 
subjective complaints of discomfort; however, the clinical 
evaluation of the ankle was normal.  Such characterizations 
lead the Board to conclude that disability manifested by the 
right ankle disorder is no more disabling than that 
contemplated by "moderate" limitation of motion under 
Diagnostic Code 5271.  

In considering the veteran's claim for increase, the Board 
has also considered the veteran's complaints of ankle pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain is a 
factor for consideration when rating motion of a joint, there 
is no evidence which objectively confirms functional loss due 
to pain beyond that contemplated by the rating for moderate 
limitation of motion.  The veteran himself denied being 
bothered by the ankle in day to day use and one examiner 
commented that the clinical evaluation was normal.  There 
were only subjective complaints of discomfort.  The Board 
also notes that the examiners noted no swelling, warmth or 
crepitus.  The veteran was able to perform range of motion 
studies, with pain noted only on extremes on one occasion.  
Thus, the Board finds no basis on which to grant a higher 
evaluation under limitation of motion criteria due to pain.  

The Board does find that the evidence warrants the assignment 
of a separate 10 percent rating for a right ankle scar as a 
residual of the service-connected right ankle injury.  The RO 
noted the presence of a tender scar in the May 1994 rating 
action which originally granted service connection.  In 
addition, tenderness over the area of the scar was noted on 
the February 1994 and January 1998 VA examinations.  Such a 
scar may be rated separately from the service-connected right 
ankle disability where the symptomatology associated with 
each is separate and distinct, with no "overlapping."  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Given that the 
scar was shown to be tender and continues to be symptomatic 
(as noted in the January 1998 VA examination), a separate 10 
percent rating is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  As there is no evidence that the scar 
interferes with the function of the right ankle, there is no 
basis for the assignment of an increased or separate rating 
under the criteria of Diagnostic Code 7805.  


ORDER

An increased rating for the service-connected residuals of a 
fracture of the right ankle is denied.  

A separate 10 percent rating for the service-connected 
residual scar of the right ankle is granted, subject to the 
regulations governing the payment of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

